        Case 4:19-cv-00300-RH-MJF Document 331 Filed 04/09/20 Page 1 of 2


                                                                                   Page 1 of 2

              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                 Plaintiffs,
                                               CONSOLIDATED
v.                                             CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS et al.,

                 Defendants.

_________________________________________/


                      SECOND ORDER ON TRIAL PROCEDURES


        The Secretary of State has moved to clarify the April 2 order on trial

procedures. The motion was addressed at the hearing on April 8, 2020.

        As made clear in the motion to clarify and at the April 8 hearing, the

Secretary does not wish to waive, at least at this time, any first-level hearsay

objection to any declaration (a) filed after entry of the preliminary injunction or (b)

of any person other than a named individual plaintiff filed prior to the entry of the

preliminary injunction. To the extent, if any, that the Secretary’s statements at the

April 2 hearing could be deemed a broader waiver of first-level hearsay objections,

the waiver has been withdrawn and no longer applies. In accordance with the

Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 331 Filed 04/09/20 Page 2 of 2


                                                                                  Page 2 of 2

procedure generally applicable in this litigation, the Secretary’s retained first-level

hearsay objections are available also to the other defendants.

         This order does not rule on the validity of the first-level hearsay objections

to declarations. See Fed. R. Civ. P. 65(a)(2) (“[E]vidence that is received on [a

preliminary-injunction] motion and that would be admissible at trial becomes part

of the trial record and need not be repeated at trial.”).

         The waiver of first-level hearsay objections to expert reports applies only to

experts who testify at the trial. That was the clear understanding at the April 2

hearing and was the intent of the April 2 order, though not clearly expressed in the

order.

         For these reasons,

         IT IS ORDERED:

         The motion to clarify, ECF No. 320, is granted. The April 2 order is clarified

as set out in this order.

         SO ORDERED on April 9, 2020.

                                          s/Robert L. Hinkle
                                          United States District Judge




Case No. 4:19cv300-RH-MJF
